TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00444-CR
                                      NO. 03-09-00445-CR



                            Florentino Huerta Carbajal, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                   NOS. D-1-DC-09-200027 & D-1-DC-09-200685
              HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Florentino Huerta Carbajal seeks to appeal convictions for possession of cocaine. The

trial court has certified that Carbajal waived the right of appeal. The appeals are dismissed. See

Tex. R. App. P. 25.2(d).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 17, 2009

Do Not Publish